Citation Nr: 0117273	
Decision Date: 06/28/01    Archive Date: 07/03/01

DOCKET NO.  99-13 549	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to a rating in excess of zero percent for a 
bilateral foot disorder for the period from February 20, 
1998, to June 10, 1998.

2.  Entitlement to a rating in excess of 10 percent for a 
bilateral foot disorder.



WITNESS AT HEARINGS ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The veteran had active military service from November 1976 to 
July 1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina.

By rating decision in April 1998, the RO established service 
connection for callosities of both feet, and assigned a 
noncompensable disability rating effective from February 
1998, the date of claim.  The veteran filed a timely notice 
of disagreement to this rating decision.  By rating decision 
in June 1998, the RO increased the evaluation to 10 percent 
effective from June 10, 1998.

The veteran testified at a hearing in September 1999 before a 
RO hearing officer.  He then testified at a hearing in March 
2001 before the Board Member signing this document.  
Transcripts of both hearings are of record.


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  This change in the law is applicable 
to all claims filed before the date of enactment and not yet 
final as of that date.

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.

VA examination for disability evaluation purposes in March 
1998 included X-ray findings of moderate to large spurs 
involving the calcaneus, worse on the left, as well as 
spurring or ossicles at the dorsal aspect of the navicular 
talus articulation, worse on the right.  Degenerative changes 
involving the third, fourth, and fifth toes were also noted.  
The examiner did not comment on these findings or include 
them in the diagnoses.

In a statement dated in June 1998, H. McAninch, D.P.M, 
reported that the veteran had bursitis, a calcaneal spur, and 
plantar fasciitis.

In the June 1998 rating decision, the RO increased the rating 
for the veteran bilateral foot disorder from zero percent to 
10 percent based upon the June 1998 statement from Dr. 
McAninch.

Dr. McAninch submitted additional statement in June 1999 and 
August 1999.  In the August 1999 statement, Dr. McAninch 
stated that the veteran had been diagnosed with painful heel 
spurs and painful plantar fasciitis.  Another communication 
was received from Dr. McAninch in November 1999.

In January 2000, the veteran was accorded an examination for 
disability evaluation purposes.  This examination resulted in 
a diagnosis of bilateral plantar fasciitis.  The physician 
recommended X-rays, but the results of the X-rays, if taken, 
were not included with the examination report.

At the hearing in March 2001, the veteran provided records 
from Dr. McAninch showing visits from May 1998 to August 
2000, a statement of account which reflects that he underwent 
osteotomy in July 2000 and a document which reflects that he 
saw M. Visk, M.D., of The Orthopaedic Surgery and Sports 
Medicine Center, in Spartanburg, South Carolina, on February 
22, 2001, for a detailed consultation.  The veteran reported 
that he had undergone surgery on his right foot to remove a 
bone spur in July 2000.  He stated that he also needed 
surgery on his left foot to remove a bone spur which was 
growing into a tendon.

Records should be obtained for the private treatment which 
the veteran has received for his bilateral foot problems, and 
he should be accorded another examination for disability 
evaluation purposes inasmuch as he has undergone surgery on 
his right foot or ankle since the most recent examination for 
disability evaluation purposes.

Accordingly, this case is REMANDED for the following:

1.  The RO should request the veteran to 
identify all medical providers who have 
treated him for his foot problems.  After 
securing any necessary releases, the RO 
should make all reasonable efforts to 
obtain medical records identified by the 
veteran, to include complete medical 
records from Dr. Visk concerning the July 
2000 surgery on his right foot or ankle.  
To the extent there is an attempt to 
obtain records that is unsuccessful, the 
claims folder should contain 
documentation of the attempts made. The 
veteran should also be informed of the 
negative results.  38 C.F.R. § 3.159.

2.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied. 

3.  Thereafter, the veteran should be 
afforded an examination by an appropriate 
specialist or specialists to determine the 
nature and severity of all pathology 
affecting his feet and ankles.  The 
examiner(s) should indicate the functional 
impairment resulting from each foot/ankle 
disorder and the relationship, if any, 
between the various conditions found to be 
present.  All indicated special studies 
should be conducted.  The claims folder 
should be reviewed by the examiner(s) 
prior to the examination.

4.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development have been conducted 
and completed in full.  If any development 
is incomplete, appropriate corrective 
action is to be implemented.

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the appellant 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue currently on 
appeal.  An appropriate period of time 
should be allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

